United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1765
                                    ___________

Edward Streifel,                    *
                                    *
           Appellant,               *
                                    * Appeal from the United States
     v.                             * District Court for the
                                    * District of North Dakota.
Dakota Boys Ranch Association,      *
                                    *      [UNPUBLISHED]
           Appellee.                *
                               ___________

                          Submitted: May 2, 2000
                              Filed: May 9, 2000
                                  ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Edward Streifel appeals the District Court’s1 judgment in favor of Dakota Boys
Ranch Association (Ranch) following a bench trial on his failure-to-hire claim under
the Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213 (1994 & Supp.
III 1997). For reversal, Streifel argues the District Court erred in concluding that he
was not disabled by osteoarthritis and that Ranch did not regard him as disabled.




      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota.
       Having carefully considered the record, we conclude judgment in favor of Ranch
was proper. To establish a prima facie case under the ADA, Streifel had to show he
was disabled within the meaning of the ADA, was qualified to perform the essential
functions of the position with or without accommodation, and suffered an adverse
employment action because of the disability. See Fjellestad v. Pizza Hut of Am., Inc.,
188 F.3d 944, 948 (8th Cir. 1999). Under the ADA, disability means “(A) a physical
or mental impairment that substantially limits one or more of the major life activities
of such individual; (B) a record of such an impairment; or (C) being regarded as having
such an impairment.” 42 U.S.C. § 12102(2) (1994).

       We conclude Streifel failed to demonstrate that he had an impairment
substantially limiting a major life activity–in this case, either walking or working.
Streifel testified to being able to do whatever physical activities he wanted, including
walking several miles, climbing three flights of stairs, and dragging deer after
successful hunts. Although he also testified he often experienced pain after engaging
in these activities, this moderate limitation does not constitute a “disability” under the
ADA. See Weber v. Strippit, Inc., 186 F.3d 907, 914 (8th Cir. 1999) (moderate
limitations on major life activities, such as difficulty walking long distances or climbing
stairs without getting fatigued, do not suffice to constitute “disability” under ADA),
cert. denied, 120 S. Ct. 794 (2000). In addition, Streifel did not show that he was
substantially limited in the major life activity of working, as it is undisputed that he was
working with troubled juveniles when he interviewed with Ranch. Cf. Berg v. Norand
Corp., 169 F.3d 1140, 1145 (8th Cir.) (finding no substantial limitation where,
subsequent to her termination, plaintiff found similar employment and admitted to
having never been unemployed), cert. denied, 120 S. Ct. 174 (1999).

       We also conclude Streifel failed to demonstrate that Ranch regarded him as
disabled. Streifel admitted he was probably not stiff and sore at the time of the
interview and did not recall having a limp. Moreover, even assuming as true that the
Ranch interviewer told Streifel that he appeared incapable of performing the physical

                                            -2-
requirements of the child-care-worker position because of his condition, we conclude
this would not show that the interviewer regarded Streifel as disabled. See Miller v.
City of Springfield, 146 F.3d 612, 614-15 (8th Cir. 1998) (employer must regard
plaintiff’s overall employment opportunities as being limited, and not simply regard
plaintiff as being unable to perform job of choice). We further note it is undisputed that
the interviewer recognized, and was favorably impressed by, Streifel’s experience in
working with juveniles. Cf. Smith v. City of Des Moines, 99 F.3d 1466, 1474 (8th Cir.
1996) (rejecting “regarded as” claim where plaintiff did not suggest employer believed
he was unable to perform other jobs and presented no evidence to support that
proposition).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-